                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )           No. 17-cr-00150-5
       v.                                        )
                                                 )           Judge Andrea R. Wood
TERRANCE HAMMONDS                                )
                                                 )

                          MEMORANDUM OPINION AND ORDER

       Defendant Terrance Hammonds (“Hammonds”) has been charged along with five co-

defendants in a twenty-two count Superseding Indictment for his role in an alleged drug-

trafficking conspiracy. Hammonds has been charged in two of the counts: Count One, for

conspiring to possess with intent to distribute and distribute more than one kilogram of a mixture

containing heroin, in violation of 21 U.S.C. § 846; and Count Sixteen, for possessing with intent

to distribute a quantity of a mixture and substance containing heroin, in violation of 21 U.S.C.

§ 841(a)(1). Hammonds was arrested after police officers discovered heroin in his possession

during what the Government describes as a consensual encounter. Hammonds has moved to

suppress the heroin and any other evidence obtained as a result of his arrest. (Dkt. No. 213.) For

the reasons explained below, the Court grants the motion.

                                        BACKGROUND

       The Court held an evidentiary hearing regarding the instant motion on February 26, 2019.

At the hearing, two Chicago Police Department officers, Detective Brian Leahy and Officer

Roberto Del Cid, testified. The Government also introduced into evidence a satellite map of the

area where Officer Del Cid stopped Hammonds. The following summarizes the evidence adduced

at the hearing.
       On the evening of Friday, March 3, 2017, Detective Leahy was on patrol in an unmarked

squad car near the intersection of Division Street and Cicero Avenue on the west side of the City

of Chicago when he observed a red Nissan Altima exiting an alley onto Division Street. Detective

Leahy recognized the driver of the vehicle as Charles Pinkins, an individual Detective Leahy

believed to be the leader and heroin supplier of the Big Money Family, a faction of the

Conservative Vice Lords street gang. Detective Leahy and Officer Del Cid believed that Pinkins

used a house located a few hundred feet down the alley at 4827 West Crystal Street as a base for

heroin distribution. Approximately one month earlier, Hammonds’s brother, Terrell Hammonds,

had been arrested by other members of the officers’ investigative team after they observed Terrell

Hammonds leaving the house and engaging in a hand-to-hand transaction with an individual later

stopped with heroin. The arresting officers also found heroin on Terrell Hammonds’s person at

the time of his arrest. Detective Leahy and Officer Del Cid believed that both Terrell Hammonds

and Terrance Hammonds lived at 4827 West Crystal Street.

       Detective Leahy sent a radio message to Officers Del Cid and Scott Korhonen, who were

also working on the same investigation that night, notifying them where he had observed Pinkins.

Officers Del Cid and Korhonen drove in that direction in an unmarked Ford Explorer. While both

officers were in plain clothes, they also wore police vests that displayed a star and the words

“Chicago Police,” and they had their firearms visible at their side in their holsters. While stopped

at a red light at the intersection, the officers observed two individuals walking away from each

other at the mouth of the alley from Cicero Avenue onto Division Street. After the light changed,

the officers drove in the direction of one of the individuals, who was walking on the sidewalk next

to a gas station. As the officers’ car passed the individual, Officer Del Cid recognized him as




                                                 2
Hammonds. Officer Del Cid observed Hammonds, after seeing the officers, remove an object

from his pocket and place it in his mouth.

       Officer Korhonen, who was driving, turned into the gas station in front of Hammonds,

stopping the car about fifteen feet away from him. Officer Del Cid left the vehicle while Officer

Korhonen remained behind. Approaching Hammonds, Officer Del Cid ordered Hammonds to stop

and began asking him questions. Hammonds was unable to respond as he attempted to swallow an

object in his mouth. Officer Del Cid then told Hammonds to spit out the object in his mouth.

While Officer Del Cid was attempting to question Hammonds, Officer Korhonen parked the car

and walked over. He also told Hammonds to spit out what was in his mouth. Hammonds finally

spat out the item in question, which Officer Del Cid immediately recognized as a bag of heroin.

       Approximately one minute after Detective Leahy placed the original radio call, he returned

to find Officers Del Cid and Korhonen with Hammonds in the parking lot of the gas station. The

officers told Detective Leahy they had recovered heroin from Hammonds. Hammonds was then

arrested and transported to the police station.

                                           DISCUSSION

       The Superseding Indictment charges Hammonds with conspiring to possess with intent to

distribute one kilogram or more of a mixture and substance containing heroin (Count One) and

possession with intent to distribute a mixture or substance containing of heroin (Count Sixteen).

Hammonds has moved to suppress the evidence obtained from what he claims was an illegal

search and seizure on March 3, 2017. The Government, for its part, contends that the encounter

between Hammonds and Officers Del Cid and Korhonen was consensual or, in the alternative,

that it was an investigatory stop supported by reasonable suspicion.




                                                  3
        I.      The Encounter Was Non-Consensual

        The Fourth Amendment protects individuals from unreasonable searches and seizures. If

law enforcement violates the Fourth Amendment to obtain evidence, that evidence cannot be used

against the subject of the illegal search and seizure. United States v. Calandra, 414 U.S. 338, 347

(1974). Hammonds asserts that the officers illegally seized him when they stopped and questioned

him; the Government counters that the interaction was consensual, or in the alternative, that the

interaction was an investigative stop justified by the officers’ reasonable suspicion that

Hammonds had engaged in drug trafficking.

        The Seventh Circuit recognizes three types of police-citizen encounters: a consensual

encounter, an investigatory stop, and an arrest. A consensual encounter between a private citizen

and a police officer is not a seizure because it involves no restraint on liberty; therefore, when

such an encounter occurs, “the degree of suspicion required [by the officer] is zero.” United States

v. Nobles, 69 F.3d 172, 180 (7th Cir. 1995). Approaching a person to ask a question he is free to

refuse to answer, for instance, involves such a limited curtailment of liberty that no suspicion is

required. United States v. Burton, 441 F.3d 509, 511 (7th Cir. 2006). But an encounter is

consensual only if “a reasonable person would feel free to disregard the police and go about his

business.” United States v. Yusuff, 96 F.3d 982, 985 (7th Cir. 1996) (citing California v. Hodari

D., 499 U.S. 621, 628 (1991)); see also Florida v. Bostick, 501 U.S. 429, 437 (1991). “[T]he

crucial test is whether, taking in to account all of the circumstances surrounding the encounter, the

police conduct would have communicated to a reasonable person that he was not at liberty to

ignore the police presence and go about his business.” Florida v. Bostick, 501 U.S. 429, 437

(1991) (internal quotation marks omitted).1 The second type of encounter is an investigatory or


1
  This is a factual determination involving review of factors including: “(1) whether the encounter occurred
in a public place; (2) whether the suspect consented to speak with the officers; (3) whether the officers


                                                    4
Terry stop.2 An “officer may conduct a brief, non-intrusive detention of a person if the officer has

specific and articulable facts sufficient to give rise to a reasonable suspicion that a person has

committed or is committing a crime.” United States v. Scheets, 188 F.3d 829, 837 (7th Cir. 1999).

The third type of encounter is an arrest, which “is characterized by highly intrusive or lengthy

search or detention.” United States v. Black, 675 F.2d 129, 133 (7th Cir. 1982). An arrest must be

based on probable cause, which exists when facts known to the officer at the time of the arrest are

enough for a reasonably cautious person to believe that the arrestee has committed or is

committing a crime. Id.

        Here, the Government contends that the encounter between the officers and Hammonds

was a consensual one. But there is a difference between a non-coercive field interview and the

interaction that took place between the officers and Hammonds. The officers did not simply walk

up to Hammonds on the sidewalk to see if he was willing to answer a few questions. Rather,

Officer Korhonen turned the officers’ vehicle into Hammonds’s path. While Officer Del Cid

testified that Hammonds was not actually blocked by the officers because he could have turned

around and walked the other direction, the Court doubts a reasonable person in Hammonds’s

position would have believed that he could have ended the encounter in that manner taking into

account the surrounding circumstances. According to the testimony at the evidentiary hearing,

immediately after the officers stopped their car, Officer Del Cid stepped out, instructed



informed the individual that he was not under arrest and was free to leave; (4) whether the individuals were
moved to another area; (5) whether there was a threatening presence of several officers and a display of
weapons or physical force; (6) whether the officers deprived the defendant of documents she needed to
continue on her way; and (7) whether the officers' tone of voice was such that their requests would likely
be obeyed.” Nobles, 69 F.3d at 180–81.
2
  This is a reference to Terry v. Ohio, 392 U.S. 1 (1968), in which the United States Supreme Court held
that under the Fourth Amendment, police officers are permitted to conduct a brief investigatory stop (or
Terry stop) upon reasonable suspicion that an individual has committed, is committing, or is about to
commit a crime. See also United States v. Williams, 731 F.3d 678, 683 (7th Cir. 2013).


                                                    5
Hammonds to stop, and immediately began asking him a series of questions. Officer Del Cid

repeatedly told Hammonds to spit out what was in his mouth. As this interaction was taking place,

Officer Korhonen also exited the vehicle, walked over, and began asking Hammonds to spit out

the item in his mouth. Confronted by both officers, Hammonds finally followed their instruction.

       No party disputes that this was a brief encounter. But it was not one characterized by

cooperation and non-coercive =questioning. Nobles, 69 F.3d at 180. The officers blocked

Hammonds’s path and repeatedly ordered him to produce the item in his mouth without advising

him that he was free to leave. See United States v. Smith, 794 F.3d 681, 683–85 (7th Cir. 2015)

(finding a nonconsensual stop where the defendant’s path was obstructed by officers who

approached him in a dark alley at night and immediately began asking questions). While neither

officer drew his weapon, their firearms were visible. And as in Smith, neither Officer Del Cid nor

Officer Korhonen took the time to introduce themselves, ask Hammonds who he was, or engage

in any sort of pleasantries: the encounter began immediately with an interrogation followed

shortly by a demand that Hammonds produce the object in his mouth. While neither officer used

physical force, Officer Del Cid ordered Hammonds to stop and repeatedly told him to spit out the

object in his mouth; he did not ask Hammonds to stop and suggest he spit out the object or inform

Hammonds that he would be in danger of choking if he did not spit it out. The phrasing of the

instruction as an order matters: it makes it more difficult to believe a reasonable person would

have felt free to ignore the officers’ demands. Cf. People v. Love, 769 N.E.2d 10, 16 (Ill. 2002)

(finding that the defendant did not voluntarily agree to spit out an object after an officer told her

to “spit out what she had in her mouth,” but nonetheless finding the search constitutionally

permissible on other grounds); People v. Harper, 603 N.E. 2d 115, 118 (Ill. App. Ct. 1992)




                                                  6
(officers engaged in a search when they shined flashlights into a defendant’s mouth and ordered

him to spit out a paper packet on his tongue).

       The Government contends that Officer Del Cid ordered Hammonds to spit out the item in

his mouth out of concern that Hammonds might choke. Indeed, Officer Del Cid testified that

Hammonds appeared to be unsuccessfully attempting to swallow an object, and if it were heroin,

Hammonds could “choke and die.” But the evidence does not support the conclusion that

Hammonds was actually choking or unable to breathe at the time the officers stopped him (or that

the officers believed that to be the case). Moreover, Officer Del Cid testified that during the

encounter, he asked Hammonds questions about where he had been and why he was in this

particular location. Had there been a genuine concern that Hammonds was choking on the item in

his mouth, one would expect the officers to have either stopped trying to get Hammonds to speak

or inquired about his ability to breathe. Moreover, Officer Del Cid also testified that, based on his

prior experience and training, he believed individuals sometimes attempt to conceal drugs by

placing them in their mouths. While Officer Del Cid had not been able to identify the object in

Hammonds’s mouth as heroin, it seems likely he believed it to be some form of incriminating

evidence. In sum, the Court cannot conclude that the officers told Hammonds to spit out the item

in his mouth out of concern for his well-being. Moreover, even if that were the officers’

motivation, that would not necessarily indicate that a reasonable person in Hammonds’s position

would have felt free to leave the encounter.

       Given these circumstances, a reasonable person would not have felt at liberty to ignore the

police presence and go about his business. As a result, the Court finds that this was not a

consensual encounter.




                                                 7
       II.     The Officers Did Not Have Reasonable Suspicion

       As an alternative basis for finding that the heroin was seized lawfully, the Government

argues that the officers had reasonable suspicion to stop Hammonds. A consensual encounter can

develop into an investigatory stop based on the conduct of the officers involved. United States v.

Odum, 72 F.3d 1279, 1283 (7th Cir. 1995). A police officer may briefly detain an individual

provided that the officer’s decision to do so is based on specific, articulable facts that give rise to

a reasonable suspicion that the person has committed or is committing a crime. Terry v. Ohio, 392

U.S. 1, 21 (1968). In determining whether a stop is supported by reasonable suspicion, courts

“consider the totality of the circumstances as they were presented to the officer at the time of the

encounter.” Scheets, 188 F.3d at 837. But the officer must be able to articulate more than what

amounts to an “inchoate and unparticularized suspicion or hunch.” Terry, 393 U.S. at 27; see also

United States v. Dennis, 115 F.3d 524, 532 (7th Cir. 1997) (law enforcement must articulate the

“specific characteristics exhibited by the person or object to be detained which aroused the

authorities’ suspicion”). “The government bears the burden of establishing reasonable suspicion

by a preponderance of the evidence.” United States v. Uribe, 709 F.3d 646, 650 (7th Cir. 2013).

       The Government argues that Officers Del Cid and Korhonen had reasonable suspicion to

justify an investigatory stop because their investigation team had identified the nearby area as a

heroin distribution center, Hammonds lived at the residence where his brother had been

distributing heroin, and Officer Del Cid spotted two individuals (one of whom was the not-yet-

identified Hammonds) walking away from each other at the mouth of an alley in a manner he

suspected to be indicative of a hand-to-hand drug transaction. Based on the record, however, the

Court cannot conclude that these observations sufficed to create reasonable suspicion.




                                                   8
        Officer Del Cid may very well have believed that a drug transaction had just occurred

between the two individuals near the alley. But he had nothing more than a “hunch” that this was

the case: he had observed no exchange of material or money and could not identify either

individual.3 The Government points to Hammonds’s placing of an object in his mouth as the

officers drove closer to him as evidence that Officer Del Cid had reasonable suspicion that

Hammonds had placed drugs in his mouth. But Officer Del Cid could not identify the object

Hammonds placed in his mouth. He may have recognized Hammonds as the brother of an

individual arrested for possession of heroin, and as an individual believed to be residing at a home

suspected of being a heroin distribution center. But all that Officer Del Cid actually observed was

a person, later identified as Hammonds, walking away from another individual and placing an

unidentified object in his mouth. At no time did Officer Del Cid see Hammonds engaging in drug-

related activity.

        The facts known to the officers at the time they stopped Hammond do not establish an

articulable basis for believing that a crime had been, or was about to be, committed. They were

aware that a nearby building was suspected of being home to a drug operation run by Pinkins.

They observed Hammonds walking on the sidewalk away from an alley and another individual.

They did not overhear any conversations, they did not know where Hammonds had come from or

where he was going, and they did not observe any exchange of material. In short, the record

contains no evidence that the officers saw any crime being committed or had specific and

articulable facts to support a suspicion that Hammonds was involved in a crime.

                                                  ***



3
 The Government’s response brief asserts that Officer Del Cid witnessed “a quick interaction” between the
two individuals in the alley before they parted ways. But Officer Del Cid gave no such testimony at the
evidentiary hearing: he merely stated that he saw two individuals walking away from each other.


                                                   9
       In short, the evidence does not support the conclusion that the officers’ search of

Hammonds was the result of a consensual encounter or that the officers had reasonable suspicion

that Hammonds engaged in unlawful conduct. The officers’ stop and search of Hammonds was

thus unlawful and the bag of heroin found as a result of this encounter was illegally seized. The

Court therefore grants Hammonds’s motion to suppress with respect to the quantity of heroin

discovered during the March 3, 2017 search.


                                         CONCLUSION

       For the foregoing reasons, Hammonds’s motion to suppress (Dkt. No. 213) is granted.


                                                     ENTERED:



Dated: October 31, 2019                              __________________________
                                                     Andrea R. Wood
                                                     United States District Judge




                                                10
